UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1701


ALLAUDDIN AHMAD RANA,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: January 31, 2020                                  Decided: February 27, 2020


Before GREGORY, Chief Judge, and MOTZ and KEENAN, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per curiam opinion.


Marc Seguinót, SEGUINÓT & ASSOCIATES, PC, Fairfax, Virginia, for Petitioner.
Joseph H. Hunt, Assistant Attorney General, Brianne Whelan Cohen, Senior Litigation
Counsel, Laura M.L. Maroldy, Trial Attorney, Office of Immigration Litigation, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Allauddin Ahmad Rana, a native and citizen of Pakistan, petitions for review of an

order of the Board of Immigration Appeals dismissing Rana’s appeal from the Immigration

Judge’s denial of his application for withholding of removal. 1 We deny the petition for

review in part and dismiss it in part.

       We have reviewed the arguments that Rana presses on appeal in light of the

administrative record, including the transcript of Rana’s merits hearing and the supporting

evidence, and the relevant legal authorities. Despite Rana’s arguments to the contrary, we

conclude that the record evidence does not compel a ruling contrary to any of the

administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2018)—including the

adverse credibility finding 2—and that substantial evidence supports the denial of relief in

this case, see Gomis v. Holder, 571 F.3d 353, 359 (4th Cir. 2009). Specifically, upon

review, the Board confirmed the testimonial inconsistencies, admitted false testimony, and

demeanor concerns identified by the Immigration Judge and ruled that, based on the totality

of the circumstances, there was no clear error in the Immigration Judge’s adverse

credibility ruling. See 8 U.S.C. § 1158(b)(1)(B)(iii) (2018). Substantial evidence amply


       1
         Rana challenges neither the agency’s denial of his application for protection under
the Convention Against Torture (CAT) nor the Immigration Judge’s finding that his asylum
application was time-barred. Accordingly, these issues are waived. See Fed. R. App. P.
28(a)(8)(A); Cortez-Mendez v. Whitaker, 912 F.3d 205, 208 (4th Cir. 2019) (explaining
that petitioner’s failure to address the denial of CAT relief waived the issue).
       2
        We review credibility determinations for substantial evidence, affording broad—
though not unlimited—deference to the agency’s credibility findings. Ilunga v. Holder,
777 F.3d 199, 206 (4th Cir. 2015); Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).

                                             2
supports this determination. See Ilunga, 777 F.3d at 207 (explaining that “omissions,

inconsistent statements, contradictory evidence, and inherently improbable testimony are

appropriate bases for making an adverse credibility determination” (internal quotation

marks omitted)).

      Accordingly, we deny the petition for review in part for the reasons stated by the

Board. In re Rana (B.I.A. June 18, 2019). We dismiss the petition as to Rana’s claim that

the Immigration Judge conducted his hearing in a manner that violated Rana’s right to due

process on the ground that Rana failed to exhaust his administrative remedies before the

Board. See 8 U.S.C. § 1252(d)(1) (2018); Massis v. Mukasey, 549 F.3d 631, 638 (4th Cir.

2008). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                          PETITION DENIED IN PART,
                                                                 DISMISSED IN PART




                                           3